In an action to recover damages for injuries sustained by the respondent wife when she was struck by a revolving door in appellant’s store, and by the respondent husband for expenses and loss of services, judgment in respondents’ favor, entered on the verdict of a jury, affirmed, with costs. No opinion. Johnston, Sneed and Wenzel, JJ., concur; Nolan, P. J., and Adel, J., dissent and vote to reverse the judgment and to dismiss the complaint on the ground that, as a matter of law, the evidence was insufficient to establish negligence on the part of the appellant.